On August 10, 2010, the defendant was sentenced as follows: Count I: A Commitment to the Department of Corrections for a term of thirteen (13) months, with a consecutive five (5) years suspended, for the offense of Driving While Under the Influence of Alcohol, a Fourth or Subsequent Offense, a Felony. The Court recommends that the defendant be placed in the WATCH *104program. Count II: A commitment to the County Jail for a term of six (6) months with all but thirty (30) days suspended, for the offense of Driving While Privilege To Do So Is Suspended or Revoked, a Misdemeanor; and Count III: A commitment to the County Jail for a term of six (6) months, with all but thirty (30) days suspended, for the offense of Operating a Motor Vehicle Without Required Liability Insurance in Effect, a Misdemeanor. Counts I - III shall run consecutively with each other.
On November 4, 2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present via teleconference and was represented by Lindsey Pilecki. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be modified as follows: Count I: A Commitment to the Department of Corrections for a term of thirteen (13) months, with a consecutive five (5) years suspended. The Court recommends that the defendant be placed in the WATCH program. Count II: A commitment to the County Jail for a term of six (6) months with all but thirty (30) days suspended; and Count III: commitment to the County Jail for a period of Ten (10) days. Counts I - III shall run consecutively with each other. The fine of $500.00 shall be reduced to $350.00 to meet the statutory requirement, and shall run consecutive to any other fine imposed by the District Court. The remaining terms and conditions of the August 10, 2010 Judgment shall remain as imposed.
DATED this 24th day of January, 2011.
Hon. Ray Dayton, District Court Judge.